Exhibit 21.1


NOTE: A request for confidential treatment has been made with respect to
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.
Execution Version


AMENDMENT NO. 4 to
SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT

THIS AMENDMENT NO. 4 to SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT
(this “Amendment”), dated as of December 26, 2018 is made between J. Aron &
Company LLC f/k/a J. Aron & Company, a New York limited liability company
(“Aron”) located at 200 West Street, New York, New York 10282-2198, and Alon
USA, LP (the “Company”), a limited partnership organized under the laws of Texas
located at 7102 Commerce Way, Brentwood, Tennessee 370273 (each referred to
individually as a “Party” or collectively as the “Parties”).
RECITALS
Aron and the Company are parties to the Second Amended and Restated Supply and
Offtake Agreement dated as of February 1, 2015 as from time to time amended,
modified, supplemented and/or restated (the “S&O Agreement”); and
Aron and the Company have entered into certain additional transactions under the
S&O Agreement setting the Step-Out Price for certain Baseline Volumes and wish
to amend certain terms and conditions of the S&O Agreement and the Fee Letter to
confirm certain terms and conditions of such additional transactions and,
accordingly, agree as follows:
Section 1
Definitions; Interpretation

Section 1.1    Defined Terms. All capitalized terms used in this Amendment
(including in the Recitals hereto) and not otherwise defined herein shall have
the meanings assigned to them in the S&O Agreement.
Section 1.2    Interpretation. The rules of construction set forth in Section
1.2 of the S&O Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2
Amendments and Agreements

Section 2.1    Amendment to S&O Agreement as of Effective Date. Upon the
effectiveness of this Amendment, the S&O Agreement is amended by replacing the
Schedule B attached to the S&O Agreement with the Schedule B attached hereto.
Section 2.2    Amendment to the Fee Letter. Concurrently with the effectiveness
of this Amendment, the Parties are executing an amendment to the Fee Letter.
Section 2.3    Other Terms and Conditions. The Parties acknowledge that certain
other terms and conditions relating to the additional transactions reference
above have been agreed by the parties


1



--------------------------------------------------------------------------------







in other amendments of and letter agreements relating to the S&O Agreement,
including without limitation that certain letter agreement dated December 26,
2018 relating to the terms of a Letter of Credit to be provided and maintained
by the Company and such other amendments and letter agreements remain in full
force and effect.
Section 2.4    References Within S&O Agreement. Each reference in the S&O
Agreement to “this Agreement” and the words “hereof,” “hereto,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the S&O
Agreement as heretofore amended and as amended by this Amendment.
SECTION 3
Representations and Warranties

To induce the other Party to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the S&O Agreement, as amended
hereby, and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the S&O Agreement, as amended hereby, constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4
Miscellaneous

Section 4.1    S&O Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the S&O Agreement remains unchanged. As amended pursuant
hereto, the S&O Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    [Reserved].
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Company, Aron and their respective
successors and assigns.


2



--------------------------------------------------------------------------------







Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be effective as
of December 21, 2018. No Party shall be bound until each Party has executed a
counterparty hereof. This Amendment may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment shall not be
construed against either Party merely because of such Party’s involvement in the
preparation hereof.
[Remainder of Page Intentionally Left Blank]
(i)    


3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
S&O Agreement as of the date first above written.
J. ARON & COMPANY LLC


By:     /S/ Simon Collier            
Name: Simon Collier
Title: Managing Director


ALON USA, LP


By:     /S/ Virgil Guma            
Name: Virgil Guma
Title: VP
By:    /S/ Stephen Sundstrom        
Name: Stephen Sundstrom
Title: VP


(ii)    


4



--------------------------------------------------------------------------------






Schedule B


Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-1

--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]
The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-2

--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
SLOP / TRANSMIX
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]




The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-3

--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]


 
 
 
 
 
ZERO PEN
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-4

--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
ASPHALT
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
N/A



Schedule B-5

--------------------------------------------------------------------------------





Group
 
Step-In Price
Step-Out Price for Termination Dates other than May 31, 2020
Step-Out Price for Termination Date May 31, 2020
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL of:
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $[*CONFIDENTIAL*]


The sum, expressed in USD/BBL, of:
(i)    $[*CONFIDENTIAL*] and
(ii) $[*CONFIDENTIAL*]
 
 
 
 
 
BUTANE
Averaging Mechanism
N/A
N/A
N/A
 
Reference Price
N/A
N/A
N/A



Trading Day: Any Business Day for which the relevant price is published.


Applicable Step-Out Pricing Dates for Baseline Volume: In the event of a
Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be: May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be: May 26, 27, 28 of
2021






(iii)    






Schedule B-6

--------------------------------------------------------------------------------





Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 



Schedule B-7

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in “Platt’s
US Marketscan” in the section “GULF COAST” under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $[*CONFIDENTIAL*] / gallon, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates



Schedule B-8

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 42, and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in “Platt’s US Marketscan” in the section “GULF COAST” under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 42, and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 42, and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 42, and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) [*CONFIDENTIAL*] * Nymex RBOB * 42,
(ii) [*CONFIDENTIAL*] * USGC ULSD * 42, and
(iii) minus $[*CONFIDENTIAL*] / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply
 
 
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $[*CONFIDENTIAL*] / barrel
 
 
 
 
 
 
 
 
 



Schedule B-9

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $[*CONFIDENTIAL*] / barrel


 
 
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 



Schedule B-10

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in “Platt’s
US Marketscan” in the section “GULF COAST” under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $[*CONFIDENTIAL*] / barrel


For the period up to, and including December 31, 2016:
The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston” and
subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $[*CONFIDENTIAL*] / barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*] / barrel
For the period up to, and including December 31, 2016:
The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston” and
subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $[*CONFIDENTIAL*]/ barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*] / barrel
For the period up to, and including December 31, 2016:
The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston” and
subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $[*CONFIDENTIAL*]/ barrel
For the period commencing January 1, 2017:
The sum of (i.) the average of the means of the daily quotations appearing in
“Platts US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “($/barrel)” for the USGC HSFO quotation (ii.) minus
$[*CONFIDENTIAL*] / barrel
The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston” and
subheading “($/barrel)” for the USGC HSFO quotation
(ii) minus $[*CONFIDENTIAL*] / barrel


 
 
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 



Schedule B-11

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in “Platt’s
US Marketscan” in the section “GULF COAST” under the heading “Distillates and
blendstocks” for the Ultra low sulfur diesel-Pipeline quotation and
(y) $[*CONFIDENTIAL*] / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel quotation and
(y) $[*CONFIDENTIAL*] / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel-quotation and
(y) $[*CONFIDENTIAL*] / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel-quotation and
(y) $[*CONFIDENTIAL*] / gallons, and
(ii) 42 gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel-quotation and
(y) $[*CONFIDENTIAL*] / gallons, and
(ii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (0-PEN)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of March 2013
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the product of
   (x) [*CONFIDENTIAL*] and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the product of
   (x) [*CONFIDENTIAL*] and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the product of
   (x) [*CONFIDENTIAL*] and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the product of
   (x) [*CONFIDENTIAL*] and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $[*CONFIDENTIAL*] / barrel


The sum of
(i) the product of
   (x) [*CONFIDENTIAL*] and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $[*CONFIDENTIAL*] / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (OTHER)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of February 2013
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
[*CONFIDENTIAL*]
 
 
 
 
 
 
 
 
 



Schedule B-12

--------------------------------------------------------------------------------





Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month
(May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) [*CONFIDENTIAL*],
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*],
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*],
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*],
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*],
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) 42 gallons / barrel


 
 
 
 
 
 
 
 
 
BUTANE
Averaging Mechanism
N/A
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Date
 
 
Reference Price
N/A


The product of
(i) [*CONFIDENTIAL*]
(ii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*] (ii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*]
(ii) 42 gallons / barrel


The product of
(i) [*CONFIDENTIAL*]
(ii) 42 gallons / barrel


 



Procurement Price: The volume weighted average purchase price per barrel
calculated under all Procurement Contracts under which such Crude Oil was
acquired during such month.  The volume weighted average will be calculated as
the net dollars paid or received on all Procurement Contracts, with Aron
payments to third parties represented as a positive dollar amount and Aron
receipts from third parties represented as a negative dollar amount, divided by
the net volume on all Procurement Contracts, with Aron purchases represented as
a positive volume and Aron sales represented as a negative volume.  If for such
month Aron does not enter any Crude Oil Procurement Contracts, the Procurement
Price will equal the sum of the closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract for the
Trading Day preceding the relevant Invoice Date.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month.  The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a


Schedule B-13

--------------------------------------------------------------------------------





positive volume and Aron sales represented as a negative volume.  If for such
month Aron does not enter any Crude Oil Procurement Contracts, the Base Price
will equal the Short Crude FIFO price as defined in Schedule B. 


Trading Day: Any day for which the relevant price is published.


Applicable Step-Out Pricing Dates: In the event of a Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be: May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be: May 26, 27, 28 of
2021










Schedule B-14